Thomas, J.
1. The description of the premises in the evidence, fully detailed in the bill of exceptions, very clearly shows that the “ wood-house ” covered and included the room in which the straw was deposited. We perceive no ground for saying that this room, designed for a carriage room, was a building, so as to make the application false when it stated there was no other building within four rods of the premises insured except the ice-house. But the evidence that the building which covered and included the wood room and carriage room was known and called by the tenants and neighbors the “ wood-house,” though not necessary, was competent.
2. The evidence of Mrs. Jewett as to the bonfire of straw three weeks before the fire was immaterial, because the fact it tended to prove, and to which its effect was limited by the learned judge, was itself immaterial. From its manifest tendency also, to prejudice the cause of the plaintiff, it should have been excluded.
3. Whether the pig-pen and hen-house were buildings within the terms of the application — “no other buildings within four rods ”—would depend upon their size and structure. Upon the evidence given in the bill of exceptions they were not buildings, within the meaning of the application; and evidence as to increase of risk from them was not competent.
4. The instructions prayed for should in form or substance have been given. There was nothing in the acts of the tenant, as proved, which avoided the policy. The instructions given Were unsound, for the same reason. Exceptions sustained,